      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 1 of 23




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN


LISA PURTUE,

             Plaintiff,

      v.                                      Case No. 18CV204

STATE OF WISCONSIN DEPARTMENT
OF CORRECTIONS, SHAWNA UECKER,
CHERYL EPLETT, WILLIAM POLLARD,
JIM SCHWOCHERT, MARC CLEMENTS,
KELLI BROWN, KARI BEIER, TONJA
HESSELBERG, WINN COLLINS, MAKDA
FESSAHAYE, AND CATHY JESS,

             Defendants.


              DEFENDANTS' PROPOSED FINDINGS OF FACT




I.    Parties and witnesses.


      1.     Plaintiff Lisa Purtue was hired with Corrections in October 2013 and

assigned to Dodge in December 2013. Upon hire, she signed the Employee Statement

of Acknowledgment regarding Employee Discipline (Executive Directive # 2) and

Work Rules (Executive Directive #43). (Beier Decl. Exs. 501 and 502 at 2.) Corrections

terminated Purtue’s employment for lying and falsifying an inmate conduct report on

May 13, 2016. (Beier Decl., Ex. 506.)

      2.     At the relevant time, several of the defendants were employed by the

Wisconsin Department of Corrections (Corrections) at Dodge: William Pollard was
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 2 of 23




the warden; Cheryl Eplett was the deputy warden; Joseph Falke was a captain; and

Shauna Uecker was the human resources (HR) director. (Pollard Decl. ¶ 2; Eplett

Decl. ¶ 2; Falke Decl. ¶ 2; Uecker Decl. ¶ 2.)

       3.     The remaining defendants were employed by Corrections at the central

office: Cathy Jess was the deputy secretary; Jim Schwochert was the administrator

of the division of adult institutions; Marc Clements was the assistant administrator

of the division of adult institutions; Kari Beier was the director for the bureau of

human resources; Tonja Hesselberg was the director of the office of diversity and

employee services; Kelli Brown was the employment relations program coordinator

(now re-classified as human resources program officer for employment relations);

Winn Collins was the chief legal counsel for Corrections; and Makda Fessahaye was

a legal counsel for Corrections. (Jess Decl. ¶ 2; Schwochert Decl. ¶ 2; Clements Decl.

¶ 2; Beier Decl. ¶ 2; Hesselberg Decl. ¶ 2; Brown Decl. ¶ 2; Collins Decl. ¶ 2; Fessahaye

Decl. ¶ 2.)

       4.     At the time of the Purtue Investigation, non-Defendant Kristine

McElligott was a financial program supervisor with Dodge. Her employment history

included the Federal Bureau of Prisons from 1988 to 2014. She served various roles,

beginning as a correctional officer and eventually was lead investigator for Equal

Employment Opportunity. She retired from employment with the federal government

in January 2014 and then worked for Corrections. (McElligot Decl. ¶¶ 2-3.)




                                           2
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 3 of 23




II.   Purtue’s April 11, 2016 incident report and conduct report.


      5.     Dodge is the intake institution where the custody classification is

established for inmates admitted to Corrections. (Pollard Decl. ¶ 6.)

      6.     On April 11, 2016, Purtue was passing out evening medications to the

inmates on Unit 22 at Dodge. Around 7:30 p.m., Purtue called the unit sergeant and

told her that she (Purtue) had just been assaulted. (Uecker Decl. Ex. 500 at 15, 20.)

      7.     Purtue said that, during medication pass, inmate Reddick threw a box

through the trap door in the cell at her and it hit her in the mid-section. (Uecker Decl.

Ex. 500 at 20.)



                                                                 8.




             Photo of the trapdoor. (Falke Decl. Ex. 510.)




      9.




                          (Falke Decl. Ex. 509.)



                                            3
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 4 of 23




       10.    Purtue reported that she slammed the trap shut and called the sergeant.

The sergeant reported the incident to Lieutenant Arndt, who came to the unit to

escort Reddick to segregation. (Uecker Decl. Ex. 500 at 15, 20.)

       11.    Purtue went to the sergeant’s control bubble. As Reddick was being

escorted off the unit, he said, “that’s right you hide in that bubble you pussy ass bitch.”

Purtue became upset and said that she was being bullied and harassed, that no one

was doing anything about it, and now she had been assaulted for the first time in

nine years. (Uecker Decl. Ex. 500 at 15, 20.)

       12.    Purtue later brought the box to the sergeant’s bubble for evidence, and

it was an empty Little Debbie Swiss Rolls box. (Uecker Decl. Ex. 500, at 16; Falke

Decl. Ex. 509.)

       13.    Purtue wrote an incident report and issued the inmate a disciplinary

conduct report for assault on an employee, disrespect, disruptive conduct, and

disobeying orders. (Uecker Decl. Ex. 500 at 20-21, 28.)

       14.    In the conduct report and incident report, Purtue described the incident:

       On April 11, 2016, I, Officer L. Purtue was dispensing medication when
       I came upon cell 6. As I opened the trap, inmate Reddick, Joseph … was
       offered medication, he, in turn, threw a box at me which hit my
       midsection. I then closed the trap, taking that as a refusal. … I, Officer
       Purtue, was not injured physically as a result.

(Uecker Decl. Ex. 500, at 20, 28.)

       15.    The assault was also reported to the Dodge County Sheriff for

investigation in accordance with DAI Policy 300.00.70. (Falke Decl. ¶ 11.)




                                            4
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 5 of 23




       16.   Inmates who receive a conduct report for a major offense are entitled to

a due process hearing, which means they may request witnesses and present evidence

to a hearing officer. (Wis. Admin. Code §§ DOC 303.80 )

       17.   In 2016, if an inmate was found guilty of the offense of assault on an

employee, he faced a maximum penalty of 360 disciplinary separation, 20 days good

time loss, and 40 days extension of his mandatory release date. Wis. Admin. Code

Table DOC 303.72 (Register September 2014, No. 705.)

       18.   For Reddick’s conduct report due process hearing, he requested to

review the video of the incident and to have the hearing officer and staff advocate

review the video. (Uecker Decl., Ex. 500 at 29.)

       19.   Reddick’s request was granted on April 20, 2016. The video of the

incident revealed that the empty box did not strike Purtue. Rather the box can be

seen exiting the trapdoor to Purtue’s right side, making no contact with her

midsection. (Uecker Decl., Ex. 500 at 29; Ex. 500, at 35, 00:36 – 00:51.)

III.   The Investigation into Purtue’s potential work rule violation.


       20.   After reviewing the video, Security Director Dylon Radke referred the

matter for an employee investigation into Purtue’s potential violation of Corrections’

work rule 6: “Falsification of records, knowingly giving false information, or

knowingly permitting, encouraging or directing others to do so. Failing to provide

truthful, accurate and complete information when required.” (Uecker Decl. Ex. 500

at 1-2, 19; Beier Decl. Ex. 502 at 12.)




                                          5
        Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 6 of 23




       21.     On April 26, 2016, Cheryl Eplett, the deputy warden at Dodge, assigned

the investigation to Captain Joseph Falke and Kristine McElligott. (Eplett Decl. ¶ 5;

Uecker Decl. Ex. 500 at 2.)

       22.     Because McElligot was a trained EEO investigator for the federal

government, she was one of the people at Corrections who are assigned investigations

into possible employee misconduct or work rule violations. (McElligot Decl.¶ 4.)

       23.     Falke had been employed by Corrections since 2001, first as a

correctional officer and then as a sergeant, lieutenant and captain. He received

general investigator training in 2011 and PREA training in 2014, and is currently

the investigative captain at Dodge. (Falke Decl. ¶¶ 2-3.)

       24.     Falke has conducted hundreds of investigations regarding conduct of

employees and potential work rule violations. (Falke Decl. ¶ 3.)

       25.     Falke and McElligott reviewed the incident report and the conduct

report prepared by Purtue. They also interviewed inmate Reddick, Purtue, Officer

Hieland, Sergeant Brush,1 and Lieutenant Arndt, and they watched the video of the

incident. (Falke Decl. ¶ 6 Ex. 500, at 28; McElligott Decl. ¶ 7 Ex. 500.)

       A.      Reddick’s Interview


       26.     During the interview of inmate Reddick, he reported that he and Purtue

had a conflict before the Little Debbie Swiss Roll box incident. Reddick’s cellmate had




1In the Exhibit 500 investigation report, Sergeant Sara Bruesch’s name is incorrectly spelled, “Brush.”
She is also referred to as Sergeant Sara Zoschke. (Uecker Decl., Ex. 500 at 3, 15-16.)


                                                  6
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 7 of 23




been moved to another unit and he was assisting Officer Heiland with the pack up of

his cellmate’s belongings. (Uecker Decl., Ex. 500 at 17-18, 22.)

      27.    During the pack up, Reddick reported that Purtue was yelling his name

over and over and yelling at him to sit down at a table. Reddick apparently explained

to Purtue that he was helping Officer Heiland, which Heiland confirmed. (Uecker

Decl. Ex. 500, at 17-18, 22.)

      28.    Reddick said that Purtue then walked away exasperated. The other

officer took the garbage can from Reddick’s cell to dump out and then set it outside of

Reddick’s open cell door. (Uecker Decl. Ex. 500, at 17-18, 22.)

      29.    Reddick reported that Purtue again yelled at him to take the garbage

can into his room. Reddick believed Purtue owed him an apology over it. He then

found the Little Debbie box and it was the last thing his cellmate had left behind.

(Uecker Decl. Ex. 500, at 17-18, 22.)

      30.    Reddick began packing and looking at the box. Purtue came by later and

asked if Reddick if he wanted his medications. Reddick was walking toward the door

and said yes and stuck his hand out of the trap. Purtue was on the right side of the

door (from Reddick’s perspective) and he threw the box to the left side of his door and

stuck his hand out. Purtue said, “well I’m taking that as a refusal,” and closed his

trap door. (Uecker Decl. Ex. 500, at 22.)

      31.    At his interview with Falke and McElligott, Reddick admitted he threw

the box out and said he didn’t know what he was thinking, that he supposed he wasn’t

thinking rationally. He compared himself to a child throwing a tantrum. Reddick said




                                            7
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 8 of 23




he had no intention to hit Purtue with the box, and he threw it in the opposite

direction of where Purtue was standing because he didn’t want to hit her with the

box. (Uecker Decl. Ex. 500, at 22-23.)

      32.      Reddick also explained that he and Purtue had a previous conflict a few

days before the incident where he thought Purtue showed favoritism toward other

inmates. (Uecker Decl. Ex. 500, at 22-23.)

      33.      On April 9th, Reddick told Purtue he was going to write an inmate

complaint about her showing favoritism and Purtue apparently tried to convince him

that he couldn’t write one. (Uecker Decl., Ex. 500 at 24.)

      34.      Then the next day, April 10th, Reddick reported that Purtue yelled at

him for what he perceived to be no reason and he thought she owed him an apology.

When he approached her, she screamed at him to go to his room, so he went to his

room. Reddick said he had been asking for two weeks to be moved out of that unit

because of Purtue. (Uecker Decl. Ex. 500 at 24.)

      B.       Sergeant Bruesch’s Interview


      35.      On April 29th, Falke and McElligott interviewed Sergeant Bruesch

regarding the April 11th incident between Purtue and Reddick. (Uecker Decl. Ex.

500, at 15.)

      36.      Bruesch did not directly observe any of the interactions between Purtue

and Reddick. Bruesch reported that she saw Purtue talking to Reddick through his

cell door, but she did not hear yelling or anything unusual, and Purtue did not appear

to be in distress. (Uecker Decl. Ex. 500, at 15.)


                                             8
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 9 of 23




      37.    Bruesch reported that she did not see or hear anything about the box

until Purtue called her and told her that she (Purtue) had just been assaulted.

(Uecker Decl. Ex. 500, at 15.)

      38.    Purtue told Bruesch that Reddick threw a box at her and it hit her in

the mid-section. Bruesch asked Purtue if the box hit her above or below her waist,

and Purtue said it hit her in the knee caps. (Uecker Decl. Ex. 500, at 15-16.)

      39.    Bruesch contacted Lieutenant Arndt, who came to the unit to take

Reddick to segregation. Bruesch said she did not see the Little Debbie box until

Purtue brought a paper bag back to the Sergeant’s bubble with the box in it as

evidence. (Uecker Decl. Ex. 500, at 15-16.)

      40.    Bruesch also recalled Purtue telling her that Reddick had been yelling

out of his door earlier during the shift. But Bruesch reported to Falke and McElligott

that she did not hear any yelling from that area. (Uecker Decl. Ex. 500 at 15-16.)

      C.     Officer Heiland Interview


      41.    At Heiland’s interview with Falke and McElligott, Heiland confirmed

that Reddick was being helpful earlier that day when he was packing up his

cellmate’s belongings. (Uecker Decl. Ex. 500, at 17-18.)

      42.    Heiland did not witness the box throwing incident, but he saw Purtue

shortly afterward. Heiland heard Purtue call the Sergeant and say she needed a

supervisor. Purtue showed Heiland the box later and told him the box had been

thrown at her. (Uecker Decl. Ex. 500, at 17-18.)




                                          9
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 10 of 23




          43.   Purtue told Heiland that she offered medications to Reddick and that he

refused, and she slammed the door. (Uecker Decl. Ex. 500, at 17.)

          44.   Heiland also reported to Falke and McElligot that Purtue said “Reddick

threw a box and she shut the door because she did not want anything else thrown at

her.” Heiland could not recall whether Purtue said the box hit her. (Uecker Decl. Ex.

500, at 18.)

          D.    Lieutenant Arndt Interview


          45.   Falke and McElligott interviewed Lieutenant Arndt on April 29, 2016.

Arndt said that Sergeant Bruesch reported the incident to him. (Uecker Decl. Ex. 500,

at 14.)

          46.   Arndt specifically asked whether Reddick threw the box at her or

whether he hit her with the box. Arndt directed Bruesch to find out the answer to

that question. Bruesch called him back a little while later and said Purtue was hit by

the box in the stomach area. (Uecker Decl. Ex. 500, at 14.)

          E.    Video


          47.   The video shows the interaction between Purtue and Reddick beginning

with Purtue entering the view at 00:36. In the video, the box exits the trap door and

lands on the ground, clearly not hitting Purtue, at 00:48. Purtue then closes and locks

the trap door and walks away by 00:51. (Uecker Decl., Ex. 500 at 35, 00:36 – 00:51.)

          F.    Purtue Interview




                                           10
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 11 of 23




       48.    Falke and McElligott interviewed Purtue on April 28th. Purtue reported

that, on April 11th, she asked Reddick if he wanted his medications. Then she opened

the trap and out flew a box. Purtue said she took that as a refusal and slammed the

trap shut. (Uecker Decl. Ex. 500, at 4-5.)

       49.    When asked to describe in detail what she saw, Purtue said, “He was in

the back of the cell looking at me and did not give me a verbal response. All I saw was

a box being thrown out at me. It hit me.” (Uecker Decl. Ex. 500, at 5.)

       50.    Purtue said she turned to get Reddick’s medication and that is when she

got hit by the box. She said the box hit her in the midsection, referencing the whole

middle part of her body, and then flew off on to the floor. (Uecker Decl. Ex. 500, at 5.)

       51.    Purtue also reported that she had previous interactions with Reddick,

including the one that occurred the same day when Officer Heiland was packing up

Reddick’s cellmate’s belongings. Purtue said she gave Reddick a warning the first day

he was on the unit and that she also told him she would not hire him as a swamper

(inmate custodial worker) because of that warning. Purtue confirmed that Reddick

asked her for an apology at some point, but she couldn’t remember why. (Uecker Decl.

Ex. 500, at 6.)

       52.    At that point in the interview, Purtue was again asked to clarify where

the box hit her. Purtue answered that she reached for his medications and it hit her

on the right side. Falke and McElligott then told Purtue that her story was

inconsistent with the video and allowed Purtue to watch the video. (Uecker Decl. Ex.

500, at 7.)




                                             11
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 12 of 23




      53.    After Purtue watched the video, Falke asked her what she saw during

the video. Purtue said she went up to the door, talked to the person, a box flew out,

and she closed the trap door. Falke asked Purtue if the box struck her. Purtue

responded, “It does not look like it from there. But I felt something hit me.” Falke

asked Purtue several more questions, and Purtue continued with her story that

“something” hit her. (Uecker Decl. Ex. 500, at 7.)

     G.      Falke and McElligott’s Conclusion


      54.    Based on their investigation, Falke and McElligott concluded that

Purtue had provided false information and the facts supported violation of work rule

6. (Uecker Decl. ¶ 12 Ex. 500, at 9.)

      55.    While Purtue changed her story after watching the video to state that

“something” hit her, Falke and McElligott did not find this to be credible for several

reasons. (Falke Decl. ¶ 12 Ex. 500, at 9; McElligott Decl. ¶ 9.)

      56.    First, the video did not show any reaction suggesting that something

struck Purtue. She did not look down, back up, run from the area or try to determine

what was thrown. Officers are trained that if anything is thrown from a cell/trap and

especially if they are struck, they are to immediately retreat to a safe distance away.

They do not remain in the area near an open trap or risk further harm by closing the

trap. (Falke Decl. ¶ 10 Ex. 500, at 35.)

      57.    Second, Purtue was very clear in the incident report that she was stuck

in the midsection by a box thrown out of the cell by the inmate. She prepared a




                                           12
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 13 of 23




conduct report stating that the inmate assaulted an officer. The inmate was taken

from his cell and placed in lock-up based only upon her word. (Falke Decl. ¶ 11.)

      58.    Per DAI 300.00.70, the assault was reported to the Dodge County Sheriff

for investigation based only upon her word. (Falke Decl. ¶ 11.)

      59.    The truthfulness of officers in writing reports is very important as it can

have life-changing impact on an inmate. (Falke Decl. ¶ 11.)

      60.    Purtue did not admit that she was mistaken or otherwise correct her

prior statements, which appeared to be false. (McElligott Decl. ¶ 8.)

      61.    After preparing the summary of the investigation on the standard DOC

form 1271E, McElligott had no further involvement. (McElligott Decl. ¶¶ 9-10.)

      62.    On May 9, 2016, Captain Pinkall and Falke attended a pre-disciplinary

meeting with Purtue. Falke read the findings from the employee investigation

summary. Falke gave Purtue an opportunity to provide any mitigating factors.

Purtue said there were some inconsistencies in the investigation summary. She also

said she has a bad memory, she did not admit to anyone what was contained in the

investigation summary, she did not admit to not being struck by the box, she assumed

she was struck by the box, and she was hit by something. (Uecker Decl. Ex. 500, at

11; Falke Decl. ¶ 14.)

      63.    After that, Falke had no further input and no involvement in the

termination decision. (Falke Decl. ¶ 14.)

IV. Purtue’s termination following the investigation




                                            13
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 14 of 23




       64.    Following the investigation, Warden Pollard was provided a copy of the

investigation report, the exhibits, and the video. After reviewing the information, it

was clear to Pollard that the box did not strike Purtue as she claimed it had in the

conduct report. Pollard believed there was no evidence to support Purtue’s position

as to what happened and that the only reasonable conclusion after viewing the video

was that Purtue used false information in official documents. (Pollard Decl. ¶ 5;

Uecker Decl. Ex. 500.)

       65.    Warden Pollard considered this a serious rule violation. If Purtue’s false

reporting had not been discovered, the impact to the inmate would have been severe.

Dodge is the intake institution where the custody classifications are established. An

inmate who is found guilty of assaulting a staff member during intake will almost

certainly be classified to maximum security. (Pollard Decl. ¶ 6.)

       66.    This inmate was ultimately classified as medium and served his entire

sentence at Jackson Correctional Institution, where there were more programs and

privileges available than a maximum-security prison. (Pollard Decl. ¶ 6.)

       67.    Pollard made the initial decision to skip progressive discipline and

proceed directly to termination. He believed termination was necessary because

Purtue’s action had adversely impacted her ability to carry out her duties and

responsibilities. Falsifying a document meant that she could not be trusted in her

position. (Pollard Decl. ¶ 7.)

       68.    Pollard followed Corrections’ Executive Directive 2 in determining the

appropriate level of discipline. Executive Directive 2 specifically lists falsification of




                                           14
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 15 of 23




documents as a serious act of misconduct for which the Department may impose a

more severe level of discipline, including discharge. (Pollard Decl. ¶ 8; Beier Decl.,

Ex. 502 at 8.)

       69.    Pollard considered the aggravating and mitigating circumstances

surrounding the violation, the progression schedule, and just cause for discipline. He

believed the facts surrounding Purtue’s situation warranted termination. (Pollard

Decl. ¶ 8.)

       70.    Pollard met with Dodge’s Shauna Uecker, the director of Dodge’s human

resources office, and Kelli Brown from Corrections’ employment relations office to

discuss the termination recommendation. (Pollard Decl. ¶ 9.)

       71.    Cheryl Eplett also participated in the meetings. Eplett agreed with the

recommendation after reviewing the investigation packet, exhibits, and video. (Eplett

Decl. ¶ 6.)

       72.    Uecker reviewed the investigation and exhibits and agreed with

Pollard’s recommendation. (Uecker Decl. ¶ 7.)

       73.    Kelli Brown also advised that the employment relations office would

support skipping progressive discipline to termination for falsifying documents.

(Brown Decl. ¶ 4.)

       74.    Corrections’ disciplinary action routing procedure required review at

several levels before terminating a permanent employee. The investigation

information and recommendation was sent to the individuals/offices at each level for

review and recommendation. The disciplinary action routing slip process has the




                                         15
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 16 of 23




following progression: (1) human resources contact at the particular institution

(Uecker); (2) appointing authority (Pollard/Eplett); (3) employment relations office

(Brown); (4) division administrator (Schwochert/Clements); (5) the management

advisory team (Brown/Beier/Hesselberg/Collins/Fessahaye); (6) the director of

diversity and employee services (Hesselberg); (7) the bureau of personnel and human

resources director (Beier); and (8) the Secretary’s office (Jess). (Beier Decl. Ex. 505.)

      75.    Uecker initiated the disciplinary action routing slip recommending

termination of Purtue’s employment on May 10, 2016. That same day, Cheryl Eplett

signed the disciplinary action routing slip as the appointing authority from Dodge.

(Uecker Decl. ¶ 7; Beier Decl. Ex. 505.)

      76.    Kelli Brown signed the disciplinary action slip on behalf of the office of

employment relations on May 11, 2016. In cases that involve a skip in progressive

discipline or termination, the employment relations office also prepares a

memorandum summarizing the investigation and obtains disciplinary comparators.

(Brown Decl. ¶ 4; Beier Decl. Ex. 505.) The disciplinary comparators were three

employees (one male and two female) who were terminated for lying and/or falsifying

records. (Ex. 505 at 3.)

      77.    The employment relations office forwarded the investigation packet,

exhibits, routing slip, summary, and comparators to Administrator Jim Schwochert

and Deputy Administrator Marc Clements for review. Clements and Schwochert

supported termination and either verbally approved or signed the slip. (Brown Decl.

¶ 5; Schwochert Decl. ¶ 3; Clements Decl. ¶ 3; Beier Decl. Ex. 505.)




                                           16
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 17 of 23




      78.    The decision to terminate a permanent employee is then reviewed by the

Management Advisory Team (MAT.) The MAT was made up of Employment

Relations (Kelli Brown), Office of Diversity Equality Services (Tonja Hesselberg),

Bureau of Personnel and Human Resources Director (Kari Beier), and the Office of

Legal Counsel (OLC). Brown prepared the MAT meeting agenda and added the

Purtue termination as an agenda item to be considered on May 12, 2016. (Brown Decl.

¶ 6; Beier Decl. Ex. 505.)

      79.    The MAT members were provided with a copy of the investigation

summary and comparators. During the meeting, there was a discussion of the facts,

comparators, and recommendation. The MAT can agree or disagree with the

recommendation. Brown has been in many meetings where the MAT will either

recommend an escalation or determine that the recommendation is excessive. (Brown

Decl. ¶ 7; Beier Decl. Ex. 505.)

      80.    In Purtue’s case, MAT agreed with termination based on the egregious

facts. (Brown Decl. ¶ 8; Beier Decl. Ex. 505.)

      81.    Collins and Fessahaye participate in this process in their role of

providing legal advice as counsel for the Department. However, they were not

decisionmakers, nor did they sign the routing slip. (Collins Decl. ¶¶ 3-5; Fessahaye

Decl. ¶ 4; Beier Decl. Ex. 505.)

      82.    The recommendation then went to the office of diversity equality

services director, Tonja Hesselberg. Hesselberg supported termination based on

Purtue’s falsification of documents. (Hesselberg Decl. ¶ 5; Beier Decl. Ex. 505.)




                                          17
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 18 of 23




      83.    The next step was the bureau of personnel and human resources

director, Kari Beier. Beier also supported termination for lying and falsifying

documents. (Beier Decl. ¶ 13 Ex. 505.)

      84.    Cathy Jess, the Deputy Secretary, was the last stop for review in the

routing process. Jess reviewed the investigation packet, exhibits, routing slip,

summary, and comparators. After reviewing the information, Jess supported Purtue’s

termination for lying and falsifying documents. (Jess Decl. ¶ 5; Beier Decl. Ex. 505.)

      85.    The entire investigation packet was then returned to Kelli Brown, who

advised Uecker and Pollard that Purtue’s termination had been approved. Brown

then reviewed and approved Purtue’s termination letter. (Brown Decl. ¶ 11; Beier

Decl. Exs. 505, 506; Uecker Decl. Ex. 500.)

      86.    On May 13th, Uecker called Purtue and informed her the investigation

was complete and a disposition had been determined. Uecker gave Purtue the option

to come into Dodge for a meeting to discuss the disposition, or Uecker offered to read

it over the phone. Purtue chose to have Uecker read the letter over the phone. (Uecker

Decl. ¶ 8; Beier Decl. Ex. 506.)

      87.    Uecker told Purtue the decision was made to terminate her employment

and Uecker summarized the reasons as identified in the May 13, 2016, termination

letter. After the call, Uecker sent the termination letter by mail to Purtue. (Uecker

Decl. ¶ 9; Beier Decl. Ex. 506.)




                                          18
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 19 of 23




      88.    Purtue did not know Falke before he was assigned to the investigation.

He was not her supervisor and she cannot recall ever having a conversation or

interaction with him other than during the interview. (Purtue Dep; Dkt. 18:40.)

      89.    Purtue did not know Kristine McElligott before she was assigned to

conduct the investigation with Captain Falke. Purtue has no contact with McElligot

before the interview. (Purtue Dep; Dkt. 18:40.)

      90.    Purtue provided an example of a female officer (Keisha Gardner) who

was allowed to view the video before preparing a conduct report. (Dkt. 18:55.)

V. Purtue’s Deposition


      91.    Karen Riel told Purtue that she brought the “ticket” back down to her

but Purtue never received it. (Dkt. 18, Purtue Dep. 53.)

      92.    Sergeant Kimball (female) received progressive discipline for lying

about leaving her bubble to do count. (Dkt. 18, Purtue Dep. 51.)

      93.    Unidentified male employees could sleep and watch movies during third

shift and were not written up (reported to superiors). They woke each other up if they

saw someone coming. (Dkt. 18, Purtue Dep. 57-59.)

      94.    Purtue cannot identify any females who were disciplined for sleeping on

3rd shift. (Dkt. 18, Purtue Dep. 58.)

      95.    Male employees (Anderson, Johnson and Rory) received OWIs and kept

their jobs. Purtue is not aware of any females who were terminated for OWI. (Dkt.

18, Purtue Dep. 62.)




                                         19
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 20 of 23




      96.    Sergeant Tome (male) was caught stealing gas and got his job back.

Purtue is not aware of females who were instead terminated for theft. (Dkt. 18,

Purtue Dep. 63.)

      97.    Lt. Suttle (male) allowed an inmate to die in his care and was not

terminated. Purtue is not aware of females who allowed an inmate to die in their

care and were terminated. (Dkt. 18, Purtue Dep. 63-64.)

      98.    Officer Katze (male) brought tobacco and cell phone into the institution

and was not terminated. Purtue is not aware of females who did so and were

terminated. (Dkt. 18, Purtue Dep. 64.)

      99.    Purtue is not aware of other male or female officers who were believed

to have lied completing a conduct report. (Dkt. 18, Purtue Dep. 68.)

      100.   Allegations against Falke—in charge of investigation, does not have any

information that he made a termination recommendation. (Dkt. 18, Purtue Dep. 69.)

      101.   There is no information that suggests (then) Dodge HR Director Uecker

discriminated against females on basis of sex. (Dkt. 18, Purtue Dep. 70.)

      102.   There is no information that suggests (then) Deputy Warden Cheryl

Eplett discriminated against females on basis of sex. (Dkt. 18, Purtue Dep. 70.)

      103.   There is no information that suggests Warden Pollard discriminated

against females on basis of sex, other than conclusory statement that he is “from the

good ol’ boys club.” (Dkt. 18, Purtue Dep. 71.)




                                          20
       Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 21 of 23




       104.   There is no information that suggests DAI Administrator, Jim

Schwochert, who hired her at Dodge, discriminated against females on the basis of

sex. (Dkt. 18, Purtue Dep. 71-72.)

       105.   There is no information that         suggests DAI Deputy Division

Administrator,   Marc Clements,      who    advised   Purtue   completed probation,

discriminated against females on the basis of sex. (Dkt. 18, Purtue Dep. 72.)

       106.   There is no information that suggests ER Program Coordiantor Kelli

Brown discriminated against Purtue/ females on basis of sex. (Dkt. 18, Purtue Dep.

70.)

       107.   There is no evidence that Kari Beier, who participated in decision to

recommend termination as MAT member, made decisions or recommendations

regarding termination on the basis of sex. (Dkt. 18, Purtue Dep. 73.)

       108.   There is no information that Tonja Hesselberg, the diversity and HR

director for Corrections was also a member of the MAT, made any decision or

recommendation to terminate on basis of Purtue’s sex as a female. (Dkt. 18, Purtue

Dep. 73.)

       109.   There is no evidence or information that Collins and Fessahaye,

Corrections legal counsel and members of MAT, made a decision or recommendation

to terminate because Purtue is a female. (Dkt. 18, Purtue Dep. 73-74.)

       110.   There is no information that Deputy Secretary Cathy Jess made a

decision to terminate on the basis of sex as a female. (Dkt. 18, Purtue Dep. 74.)




                                           21
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 22 of 23




      111.   Purtue is of the belief that individuals involved in the termination

decision did so in an effort to ruin her graduation and vacation, which was scheduled

around the date of the termination letter. (Dkt. 18, Purtue Dep. 79-81.)

VI. Policies


      112.   Employee Directive #2, G, provides as follows:

      G. Serious Acts of Misconduct. The Department may impose a more severe
      level of discipline, up to and including discharge, for serious acts of misconduct.
      Employees who are found to have engaged in serious misconduct may be
      terminated as an initial level of discipline depending on the seriousness of the
      behavior. Serious acts of misconduct include, but are not limited to:

             1. Possession or use of illegal drugs or controlled substances without
             authorization of appropriate prescription.
             2. Theft.
             3. Lying or providing false information to management.
             4. Forging or fraudulently making or altering official documents
             including work documents, receipts, or medical slips.
             5. Fraternization with offenders, inmates, or juveniles including, but
             not limited to: sharing personal information, displaying favoritism,
             engaging in a personal relationship, failing to report solicitation by an
             offender, inmate, or juvenile.
             6. Staff sexual misconduct with offenders, inmates, or juveniles.
             7. Misuse or inappropriate use of computers such as accessing, receiving
             or disseminating inappropriate materials or information, which
             includes profanity, obscenity, or harassing content based on protected
             status, via e-mail, internet, or removable media.
             8. violations of criminal statutes.


(Beier Decl. Ex. 502, at 8.)

      113.   Employee Directive #43, Department of Corrections Work Rules,

provides in relevant part as follows:

      The Department of Corrections has established Work Rules which govern
      employee conduct so that the Department can carry out its mission and ensure
      the public’s confidence in our ability to do so. When a work rule is violated,
      disciplinary action, up to and including discharge may be taken. Work rules
      apply to on-duty conduct and off-duty conduct which adversely affects the



                                             22
      Case: 3:18-cv-00204-jdp Document #: 34 Filed: 04/19/19 Page 23 of 23




      ability of the Department to carry out its mission or adversely affects the
      ability of an employee to perform his or her duties and responsibilities.
      ***
      6. Falsification of records, knowingly giving false information, or knowingly
      permitting, encouraging or directing orders to do so. Failing to provide
      truthful, accurate and complete information when required.

(Beier Decl. Ex. 502, at 12.)

      Dated: April 19, 2019.

                                         Respectfully submitted,

                                         JOSHUA L. KAUL
                                         Attorney General of Wisconsin

                                         s/Rachel L. Bachhuber
                                         RACHEL L. BACHHUBER
                                         Assistant Attorney General
                                         State Bar #1052533

                                         s/Gesina S. Carson
                                         GESINA SEILER CARSON
                                         Assistant Attorney General
                                         State Bar #1055162

                                         Attorneys for Defendants

Wisconsin Department of Justice
Post Office Box 7857
Madison, Wisconsin 53707-7857
(608) 266-0188 (Bachhuber)
(608) 266-1672 (Carson)
(608) 267-8906 (Fax)
bachhuberrl@doj.state.wi.us
carsongs@doj.state.wi.us




                                           23
